Detailed Action 
1. 	This office action is in response to the communicated dated 22 January 2021 concerning application number 16/008,361 effectively filed on 14 June 2018. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3. 	The Information Disclosure Statement submitted on 14 January 2021 has been considered by the Examiner. 

Status of Claims 
4. 	Claims 1-11 and 19-27 are pending, of which claims 1, 9-10, and 19-20 have been currently amended; claims 21-27 have been added; claims 12-18 have been cancelled; and claims 1-11 and 19-27 are under consideration for patentability. 
Response to Arguments
5. 	Applicant's arguments dated 22 January 2021 have been fully considered but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims. 
	The Examiner has addressed the amended claims within the updated text below. 

Claim Rejections - 35 USC § 102
 6. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7. 	Claims 1-2, 4, 19, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pinyayev et al. (US 2007/0105063 A1, referred to herein as “Pinyayev-063”).
Regarding claim 1, Pinyayev-063 teaches a light treatment device ([abstract]), comprising: 
a light dome (head 20 [0061]) comprising a plurality of light emitting diodes ("LEDs")  (the head can have one or more light emitting elements 830 / 835 [0061, 0067, FIG. 14]) and configured to be positioned inside an oral cavity and to deliver a plurality of types of light treatments to the inside of the oral cavity (the plurality of lighting elements can be used for teeth whitening and oral conditions such as caries, plaque, breath malodor, dental erosion, gingivitis, and periodontal disease [0048]. For example, blue wavelengths are used for teeth whitening, while red lights or ultraviolet wavelengths can provide a bacterial kill function [0048]), wherein the light treatment device does not include bristles ([abstract]); 

 a body coupled to the elongated arm at a second end of the elongated arm (body or handle 50 is coupled to the neck 40 [FIG. 3, 0061]), the body comprising: 
a battery for providing power to the LEDs (battery 120 [0062, FIG. 4]); 
an interface for receiving a selection of an operating mode corresponding to one of the plurality of types of light treatments (control device for controlling the power mechanisms of the head which includes the light emitting element for treatments [0055]); and 
a mode circuitry coupled to the battery, the interface, and the plurality of LEDs and configured to deliver power from the battery to at least one of the plurality of LEDS based on the selected operating mode (switch 200 has modes for activating and deactivating the circuit which is connected to all the components within the device [0062, FIG. 4]).
Regarding claim 2, Pinyayev-063 teaches wherein the plurality of types of light treatments comprise a pain relief treatment ([0048]).
Regarding claim 4, Pinyayev-063 teaches wherein the plurality of types of light treatments comprise a treatment for reducing the appearance of tongue plaque on a surface area of a tongue ([0048]).  
Regarding claim 19, Pinyayev-063 teaches a light device ([abstract]), comprising:

a body coupled to the elongated arm at a second end of the elongated arm (body or handle 50 is coupled to the neck 40 [FIG. 3, 0061]), the body comprising: 
a battery for providing power to the LEDs (battery 120 [0062, FIG. 4]); and -3-Serial No. 16/008,361Docket No. LST-027494 US ORD 
a mode module coupled to the battery and the plurality of LEDs and configured to deliver power from the battery to at least one of the plurality of LEDS based on the selected operating mode (switch 200 has modes for activating and deactivating the circuit which is connected to all the components within the device [0062, FIG. 4]),
 wherein the light device does not include bristles ([abstract]).
Regarding claim 20, Pinyayev-063 teaches wherein the plurality of LEDs form a light dome to deliver the light treatment (light emitting elements 830 / 840 [0067]), and wherein the body further comprises an interface including one or more buttons for receiving an input to select the selected operating mode corresponding to one of the plurality of types of light treatments (plurality of switches which operate as a way to 
Regarding claim 22, Pinyayev-063 teaches wherein the interface includes a button to receive a user input to select one of a plurality of operating modes corresponding to respective types of light treatments (plurality of switches which operate as a way to control operation or power for the light emitting elements within the head of the device [0062]).

Claim Rejections - 35 USC § 103
8. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9. 	Claims 3, 6, 8, 11, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Pinyayev-063 in view of Pinyayev et al. (US 2008/0060148 A1, referred to herein as “Pinyayev-148”).
Regarding claim 3, Pinyayev-063 teaches the light treatment device of claim 1. Pinyayev-063 does not explicitly teach wherein the plurality of types of light treatments comprise a treatment for improving pH level inside the oral cavity. 
The prior art by Pinyayev-148 is analogous to Pinayayev-063, as they both teach oral care devices that use wavelengths to kill bacteria ([0032]). 
Pinyayev-148 teaches the plurality of types of light treatments comprise a treatment for improving pH level inside the oral cavity (biostimulation from light energy which helps improve the oral cavity pH level [0249, 0252-0253]).

Regarding claim 6, Pinyayev-148 teaches wherein the plurality of LEDs comprises a pattern of alternating 415 nm blue LEDs and 660 nm red LEDs (one or more multi-color LEDs can be programmed with preset wavelengths based on the user’s selected regimen. This allows for using two different light color treatments such as bleaching treatment and bacteria treatment [0119-0120]. Alternatively, the user interface can also use a set timer to alternate the various types of light treatments [0040]). 
Regarding claim 8, Pinyayev-063 teaches the light treatment device of claim 1. Pinyayev-063 does not explicitly teach wherein the light treatment device is configured to emit a combined light at 1 J/cm2. However, Pinyayev-148 teaches wherein the light treatment device is configured to emit a combined light at a range of 0.6-30 J/cm2 ([0288]). Applicant’s claimed energy level of 1 J/cm2 lies within Pinyayev-0148’s energy range of 0.6-30 J/cm2. Therefore, a prima facie case of obviousness exists. Based on the overlapping ranges, a skilled artisan would have been lead to suggest using an energy level of 1 J/cm2. The advantage of this suggested modification will allow for controlling the increase rate in macrophage activity, fibroblast proliferation, and collagen growth (MPEP 2144.05 I. Overlapping Ranges).

Regarding claim 23, Pinyayev-063 teaches the light treatment device of claim 22. Pinyayev-063 does not explicitly teach wherein the plurality operating modes comprises a first mode to provide 660 nm red light treatment, a second mode to provide 415 nm blue light treatment and a third mode to provide both 660 nm red light and 415 nm blue light treatment.
The prior art by Pinyayev-148 is analogous to Pinayayev-063, as they both teach oral care devices that use wavelengths to kill bacteria ([0032]). 
 Pinyayev-148 teaches wherein the plurality operating modes comprises a first mode to provide 660 nm red light treatment (red light 660 nm [0119]), a second mode to provide 400-430 nm blue light treatment ([0119]) and a third mode to provide both 660 nm red light and 400-430 nm blue light treatment (combination of distinct wavelength bands can be applied to treat two different conditions [0119]).
prima facie case of obviousness exists. Based on the overlapping ranges, a skilled artisan would have been lead to suggest using a wavelength of 415 nm. The advantage of this suggested modification will allow for controlling the excitation rate of bacterial porphyrin (MPEP 2144.05 I. Overlapping Ranges).
Regarding claim 26, Pinyayev-063 teaches the light treatment device of claim 20. Pinyayev-063 does not explicitly teach wherein the plurality operating modes comprises a first mode to provide 660 nm red light treatment, a second mode to provide 415 nm blue light treatment and a third mode to provide both 660 nm red light and 415 nm blue light treatment.
The prior art by Pinyayev-148 is analogous to Pinayayev-063, as they both teach oral care devices that use wavelengths to kill bacteria ([0032]). 
Pinyayev-148 teaches wherein the plurality operating modes comprises a first mode to provide 660 nm red light treatment (red light 660 nm [0119]), a second mode to provide 400-430 nm blue light treatment ([0119]) and a third mode to provide both 660 nm red light and 400-430 nm blue light treatment (combination of distinct wavelength bands can be applied to treat two different conditions [0119]).
Pinyayev-148 does not explicitly teach the blue light within the second and third mode to provide a 415 nm blue light. However, Applicant’s claimed wavelength of 415 nm lies within the wavelength range of 400-430 nm blue, as disclosed by Pinyayev-148. Therefore, a prima facie case of obviousness exists. Based on the overlapping ranges, .

10. 	Claims 5, 7, 9-10, 21, 24-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Pinyayev-063. 
Regarding claim 5, Pinyayev-063 teaches the light treatment device of claim 1, wherein the plurality of LEDS comprises a blue LED with a wavelength less than 430 nm and a red LED with a wavelength less than 670 nm ([0051]). Pinyayev-063 does not explicitly teach wherein the plurality of LEDs comprises at least one 415 nm blue LED and at least one 660 nm red LED. However, the Examiner respectfully submits that Pinyayev-063’s wavelength ranges are merely close and approach the ranges claimed within the limitation. Therefore, a prima facie case of obviousness exist to modify the blue LED to have a 415 nm wavelength and the red LED to have a 660 nm wavelength. The benefit of this modification will provide an alternative wavelength level for controlling and eliminating the level of bacteria within the oral cavity (see MPEP 2144.05). 
Regarding claim 7, Pinyayev-063 suggests the light treatment device of claim 5. Pinyayev-063 does not explicitly teach wherein the plurality of LEDs comprises six 415 nm blue LEDs and six 660 nm red LEDs. However, the Examiner respectfully submits that, as Pinyayev-063 teaches the use of blue LEDs and red LEDs, configuring the exact number of blue and red LEDs would be a matter of duplicating the known the elements without producing a new and unexpected result, with such matters having 
 Regarding claim 9, Pinyayev-063 teaches the light treatment device of claim 1, wherein the light dome comprises a first plurality of LEDs on a front side (light emitting elements 830 / 835 [0061, 0067, FIG. 14]). Pinyayev-063 does not explicitly teach a second plurality of LEDs on a rear side. However, the Examiner respectfully submits that, as Pinyayev-063 teaches the use of LEDs, configuring the exact number and arrangement of LEDs on the a rear side would be a matter of duplicating and rearranging elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04). 
Regarding claim 10, Pinyayev-063 teaches wherein the arm is substantially flat shaped (arm 40 [FIG. 1]).  
Pinyayev-063 does not explicitly teach the light dome to be substantially flat. Pinyayev-063 demonstrates the light dome or head 20 / 320 to comprise a removable cap 300 which has a curved shape. The cap 300 is stated to be variable in shapes and/or size ([0063]). Therefore, the Examiner respectfully submits that it would have been obvious to modify the cap 300 to have a flat shape. The advantage of such modification will provide more maneuverability to the light dome or head 20 / 320 of the device when positioned inside of the oral cavity, while also maintaining the function of the cap 300 (see MPEP 2144.04). 
Regarding claim 21, Pinyayev-063 suggests light treatment device of claim 9. Pinyayev-063 does not explicitly teach wherein the first plurality of LEDs on the front 
However, Pinyayev-063 teaches a blue LED with a wavelength less than 430 nm and a red LED with a wavelength less than 670 nm ([0051]). The Examiner respectfully submits that Pinyayev-063’s wavelength ranges are merely close and approach the ranges claimed within the limitation. Therefore, a prima facie case of obviousness exist to modify the blue LED to have a 415 nm wavelength and the red LED to have a 660 nm wavelength. The benefit of this modification will provide an alternative wavelength level for controlling and eliminating the level of bacteria within the oral cavity (see MPEP 2144.05). 
Furthermore, the Examiner also respectfully submits that, as Pinyayev-063 suggests the use of the 415 nm blue LED and the 660 nm red LED, configuring the exact number and arrangement of the LEDs on the front and rear side of the light would be a matter of duplicating and rearranging known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04). 
Regarding claim 24, Pinyayev-063 teaches the light device of claim 19, wherein the first end of the elongated arm has opposing first and second sides (see neck 40 [FIG. 3]). Pinyayev-063 does not explicitly teach a first plurality of LEDs are on the first side and a second plurality of LEDs on the second side.
However, the Examiner respectfully submits that, as Pinyayev-063 teaches the use of LEDs, configuring the exact number and arrangement of LEDs on the first side 
Regarding claim 25, Pinyayev-063 suggests the light device of claim 24. Pinyayev-063 does not explicitly teach wherein the first plurality of LEDs on the first side comprises at least one 415 nm blue LED and at least one 660 nm red LED and the second plurality of LEDs on the second side comprises at least one 415 nm blue LED and at least one 660 nm red LED.
However, Pinyayev-063 teaches a blue LED with a wavelength less than 430 nm and a red LED with a wavelength less than 670 nm ([0051]). The Examiner respectfully submits that Pinyayev-063’s wavelength ranges are merely close and approach the ranges claimed within the limitation. Therefore, a prima facie case of obviousness exist to modify the blue LED to have a 415 nm wavelength and the red LED to have a 660 nm wavelength. The benefit of this modification will provide an alternative wavelength level for controlling and eliminating the level of bacteria within the oral cavity (see MPEP 2144.05). 
Furthermore, the Examiner also respectfully submits that, as Pinyayev-063 suggests the use of the 415 nm blue LED and the 660 nm red LED, configuring the exact number and arrangement of the LEDs on the first and second side of the light would be a matter of duplicating and rearranging known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04). 

an elongated arm (neck 40 [0061, FIG. 1]) includes a flat head at a distal end of the arm adapted to be positioned inside an oral cavity (head 20 / 320 [0061, 0063, FIG. 1, FIG. 5]), the head having opposing side surfaces (head 20/ 320 [FIG. 1, FIG. 5]); 
a plurality of light emitting diodes ("LEDs") disposed on the at least one of the side surfaces of the head (one of the side surfaces of the head comprises light emitting elements 830 / 835 [FIGS. 13-14]), the LEDs configured to deliver at least one type of light treatment (dental erosion [0048]); 
a body extending from a proximal end of the elongated arm (handle 50 [FIG. 1, 0061]), the body comprising: 
a battery for providing power to the LEDs (battery 120 [FIG. 4,0062]); 
an interface configured to select one of a plurality of operating modes in response to a user input, each of the operating modes corresponding to a respective type of light treatment (control device for controlling the power mechanisms of the head assembly which includes the light emitting element [0055]); and 
a mode module coupled to the battery and the interface (switch 200 [0062]), the mode module configured to control delivery power from the battery to at least one of the plurality of LEDs based on the selected operating mode (switch 200 has modes for activating and deactivating the circuit which is connected to all the components within the device [0062, FIG. 4]),
 wherein the light treatment device does not include bristles ([abstract]).


Statement on Communication via Internet
11. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
12. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792